                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


UNITED STATES OF AMERICA                              )
                                                      )
                                                      )       No. 3:17-cr-00168-2
       v.                                             )       Judge Aleta Trauger
                                                      )
THOMAS AVERY GIBBS                                    )

                        UNITED STATES’ SENTENCING POSITION

       The United States of America, by and through Donald Q. Cochran, United States Attorney

for the Middle District of Tennessee, and the undersigned Assistant U.S. Attorney, respectfully

states that it has no objections or corrections to the Revised Presentence Investigation Report dated

October 11, 2018.

       The Government respectfully recommends a sentence of one year of probation in lieu of

incarceration, payment of restitution to the victims at an amount to be set by the Court, and

payment of the $25 special assessment for both counts.


                                                      Respectfully submitted,
                                                      DONALD Q. COCHRAN
                                                      United States Attorney

                                                      BY: s/ Sara Beth Myers
                                                      Sara Beth Myers
                                                      Assistant U.S. Attorney
                                                      110 Ninth Avenue South, Suite A-961
                                                      Nashville, Tennessee 37203
                                                      615-736-5151




    Case 3:17-cr-00168 Document 69 Filed 10/18/18 Page 1 of 2 PageID #: 183
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing will be served electronically
to counsel for defendant, Benjamin Perry, 40 Music Square East, Suite 100, Nashville, TN 37203,
via CM/ECF, on this, the 18th day of October, 2018.



                                                            s/ Sara Beth Myers




    Case 3:17-cr-00168 Document 69 Filed 10/18/18 Page 2 of 2 PageID #: 184
